ORDER FOR TERMINATION OF PROBATION
The above matter is before this court upon recommendation of respondent’s counsel and supervisor that respondent’s probation is terminated. The parties have agreed that the order staying suspension may be made indefinite, but this court prefers to terminate the stay order.
NOW, THEREFORE, based upon the records, files and proceedings herein,
IT IS HEREBY ORDERED:
This court’s order, 271 N.W.2d 822, of October 13, 1978 is vacated and the respondent, Richard Prescott, is restored to full practice of law.